Case 6:17-cv-00983-GKS-GJK Document 114 Filed 02/05/19 Page 1 of 13 PageID 3524




                                  UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                       ORLANDO DIVISION

    FLOGROWN, LLC,
                     Plaintiff,
                                                         Case No.: 6:17-cv-983-Orl-18-GKS-GJK
    v.
    DIXIE HERITAGE, LLC,
    ASHER TORGEMAN, and
    ALBERT TOURGEMAN,
                Defendants.
    ––––––––––––––––––––––––––––––––––––––
            PLAINTIFF FLOGROWN’S CORRECTED MOTION FOR RULE 11
                    SANCTIONS AND MEMORANDUM OF LAW1

            Plaintiff, Flogrown, LLC, hereby moves for attorney’s fees and other appropriate

    sanctions under Federal Rule of Civil Procedure 11 against Defendants Dixie Heritage,

    LLC, Asher Torgeman, Albert Tourgeman, and their defense counsel, Coleman Watson of

    Watson LLP, for pleading and continuing to pursue, through a motion for summary

    judgment, trial, and a motion for relief from the Court’s judgment,2 counterclaims that have

    no factual basis. In support of this motion, Flogrown states as follows:

                                             INTRODUCTION

            Flogrown brought this suit against Defendants for counterfeiting merchandise using

    Flogrown’s trademark. [DE 1, 38]. Defendants responded by counterclaiming that

    Flogrown had defamed Defendants and committed FDUTPA violations by telling four of

    Defendants’ vendors that Defendants were making counterfeit goods. [DE 29]. Despite a

    complete lack of admissible evidence that Flogrown ever told any of the vendors that


    1 The only change from the motion filed at Docket Entry 111 is the inclusion of the Rule 3.01(g)
    Certificate inadvertently excluded from the document previously filed.
    2 Plaintiff has updated this statement to reflect the events that transpired since the service of the

    original motion, the body of which is attached hereto as Exhibit 4.
Case 6:17-cv-00983-GKS-GJK Document 114 Filed 02/05/19 Page 2 of 13 PageID 3525




    Defendants were counterfeiting, and despite Flogrown’s privately asking Defendants to

    drop their counterclaims, Defendants have persisted in pursuing these claims through trial

    and now with a post-trial motion filing a Motion for Relief From Judgment [DE 101]

    seeking to overturn the Court’s Order [DE 98] granting Plaintiff’s Motion for Directed

    Verdict to dismiss the counterclaims [DE 97].3 Defendants and their counsel should be

    sanctioned for continuing to pursue these factually baseless claims.

                                                    FACTS

            1. Defendants’ Counterclaim alleges that Flogrown violated the Florida Deceptive

    and Unfair Trade Practices Act (FDUTPA) and committed defamation by contacting

    several of Dixie’s vendors, including Bucked Up, DTF, Country Life, and Local Brand

    Only, and telling the vendors that Dixie sold counterfeit merchandise in its retail locations.

    [DE 29, ¶ 31, 32, 35-38].

            2. Defendants have presented no direct evidence from any vendors, including

    Bucked Up, DTF, Country Life, and Local Brand Only, or from anyone else, that Flogrown

    told them that Dixie sells counterfeit merchandise in its retail locations, nor have they

    produced any testimony of any kind from witnesses to Flogrown’s alleged statements to

    those vendors.

            3. Yeniset Torgeman of Dixie stated in her deposition that Jesse Welch of Flogrown

    “was contacting John from Bucked Up, telling him we have counterfeit.” She stated that

    she knew this because “John called Asher and told him.” [DE 58, Y. Torgeman depo., pp.

    102:18-103:10]. Flogrown has in fact obtained a Declaration from John Stuart Emmerson,

    III, owner of BuckedUp Apparel, LLC, affirming that neither Welch nor anyone at


    3Plaintiff has updated this statement to reflect the events that transpired since the service of this
    original motion, the body of which is attached hereto as Exhibit 4.


                                                        2
Case 6:17-cv-00983-GKS-GJK Document 114 Filed 02/05/19 Page 3 of 13 PageID 3526




    Flogrown ever said anything defamatory to him about Defendants. [DE 66-3]. Yeniset also

    stated that she thought that Jesse contacted some of his vendors and asked them to stop

    selling a competitor’s product, but when asked if she had any proof of that, she replied, “I

    don’t personally, no.” [DE 58, pp. 105:16-25].

           4. Asher Torgeman of Dixie stated in his deposition that Jesse Welch made

    derogatory statements about Dixie Heritage stores “many times” to people that Asher

    worked with, customers, and people that worked in the office of the malls. [DE 56, Asher

    Torgeman depo., pp. 67:23-68:25]. He said that Jesse Welch told Dixie’s employees “and

    a lot of customers” not to buy from Dixie because their goods were counterfeit. [DE 56, p.

    70:21-25]. Asher Torgeman did not state any specific examples of Flogrown making

    derogatory remarks to anyone from Bucked Up, DTF, Country Life, or Local Brand Only.

           5. On March 21, 2018, the day after the depositions of Asher and Yeniset

    Torgeman, this law firm sent a Notice of Intent to File Rule 11 Sanctions Motion against

    Defendants. The letter stated in part:

                  After you filed your Counterclaims in this suit, we attempted to
           obtain any evidentiary support to substantiate your claims through
           discovery requests and depositions to no avail. Consequently, not only was
           there no evidence to support this counterclaim when lodged, there is none
           now. It may even be that amongst the documents suppressed by your firm,
           there may be documents which affirmatively refute these allegations.
           Therefore, as there is no evidence or good faith basis for these
           Defenses/Counterclaims, you must immediately withdraw your
           Counterclaims against our client.

    (Exh. 1).

           6. On March 23, 2018, two days after the Torgeman depositions, undersigned

    counsel sent an email to defense counsel regarding their counterclaims. (Exh. 2).

    Undersigned counsel stated that he had contacted Crystal Hanley, Frankie Cecere, and

    “Neal,” the owner of DTF (one of Defendants’ vendors), all listed in Defendants’ discovery


                                                 3
Case 6:17-cv-00983-GKS-GJK Document 114 Filed 02/05/19 Page 4 of 13 PageID 3527




    responses (Exh. 3), as witnesses to whom Jesse Welch of Flogrown allegedly made

    defamatory comments about Defendants or was a contact from whom Welch allegedly

    attempted to lease space in order to compete with Defendants. Undersigned counsel stated,

    “Each of these individuals I spoke with have either never heard of Jesse

    Welch/FLOGROWN or had no idea about any incident/defamatory comments. Feel

    free to contact these people and corroborate what I have said.” Undersigned counsel asked

    defense counsel to provide support for its counterclaims. Defense counsel provided none.

           7. Despite their lack of evidence, Defendants moved for summary judgment on their

    counterclaims on May 11, 2018. [DE 60, pp. 1, 12-13]. They stated that Welch had told his

    girlfriend, his aunt, and two of his employees that “certain goods located in Dixie’s stores

    were counterfeit and that Dixie and Asher Torgeman sold counterfeit goods.” [DE 60, p.

    12]. Defendants cited Welch’s deposition [DE 59] at 185:11–186:12. In those pages of his

    deposition, Welch actually states that he told his girlfriend, his aunt, and two of his

    employees that he thought that Dixie was selling counterfeit merchandise. Defendants had

    never pleaded that Welch had defamed them by making statements to those four

    individuals. Moreover, Defendants’ motion was unaccompanied by any shred of evidence

    from anyone at Bucked Up, DTF, Country Life, or Local Brand Only – the vendors to

    whom Welch allegedly defamed Defendants – that Welch had said anything negative about

    Defendants.

           8. Flogrown moved for partial summary judgment in its favor on Defendants’

    counterclaims, arguing that Defendants had adduced no admissible evidence to support

    those claims. [DE 57, pp. 1, 6-11]. In their response, Defendants claimed that Jesse Welch

    had told “third parties,” “business persons, vendors, and Dixie’s customers” that




                                                 4
Case 6:17-cv-00983-GKS-GJK Document 114 Filed 02/05/19 Page 5 of 13 PageID 3528




    Defendants were selling counterfeit goods. [DE 65, pp. 1-2]. Defendants presented no

    deposition, affidavit, or declaration of anyone who claimed to have heard Jesse Welch or

    Flogrown defame Defendants.

            9. Defendants claimed [DE 65, p. 3, ¶ 4; p. 13] that Welch admitted in his deposition

    that he defamed Defendants to some of Defendants’ vendors and cited to Welch’s

    deposition [DE 59] at 185:11 to 186:20. Yet the cited pages contain no such admission by

    Welch. The only mention of any vendors is as follows:

            Q: Do you know anybody who works at a company called Bucked Up?
            A: I do not.
            Q: Okay. Do you know anybody who works at a company called Country Life?
            A: I do not.
            Q: What about DTF?
            A: I do not.

    [DE 59, 186:13-20]. Welch never stated in his deposition that he told any vendors that

    Dixie was counterfeiting.

            10. As of this date, Defendants have presented no evidence, other than inadmissible

    hearsay, that Flogrown defamed them to anyone, yet Defendants did not withdraw their

    counterclaims. Instead, Defendants continued to pursue these counterclaims at trial where

    they presented no evidence in support of the allegations made in their counterclaims. As a

    result of the Defendants’ lack of evidence, the Plaintiff moved at trial to have the

    counterclaims dismissed on a Motion for Directed Verdict [DE 97] which the Court granted

    immediately [DE 98]. 4




    4Plaintiff has updated this statement to reflect the events that transpired since the service of this
    original motion, the body of which is attached hereto as Exhibit 4.


                                                        5
Case 6:17-cv-00983-GKS-GJK Document 114 Filed 02/05/19 Page 6 of 13 PageID 3529




                                      MEMORANDUM OF LAW

           Legal standard

           Federal Rule of Civil Procedure 11(b) provides that:

           (b) Representations to the Court. By presenting to the court a pleading,
           written motion, or other paper—whether by signing, filing, submitting, or
           later advocating it—an attorney or unrepresented party certifies that to the
           best of the person’s knowledge, information, and belief, formed after an
           inquiry reasonable under the circumstances:
                    (1) it is not being presented for any improper purpose, such as to
           harass, cause unnecessary delay, or needlessly increase the cost of litigation;
                    (2) the claims, defenses, and other legal contentions are warranted
           by existing law or by a nonfrivolous argument for extending, modifying, or
           reversing existing law or for establishing new law;
                    (3) the factual contentions have evidentiary support or, if
           specifically so identified, will likely have evidentiary support after a
           reasonable opportunity for further investigation or discovery; and
                    (4) the denials of factual contentions are warranted on the evidence
           or, if specifically so identified, are reasonably based on belief or a lack of
           information.

           Rule 11(c) provides that “[i]f, after notice and a reasonable opportunity to respond,

    the court determines that Rule 11(b) has been violated, the court may impose an appropriate

    sanction on any attorney, law firm, or party that violated the rule or is responsible for the

    violation. . . . If warranted, the court may award to the prevailing party the reasonable

    expenses, including attorney’s fees, incurred for the motion.”

           In assessing the propriety of Rule 11 sanctions, this Court asks: “(1) whether the

    party’s claims are objectively frivolous, and (2) whether the person who signed the

    pleadings should have been aware that they were frivolous.” Peer v. Lewis, 606 F.3d 1306,

    1311 (11th Cir. 2010). Under Rule 11, an attorney must make a reasonable inquiry into

    both the legal and factual bases of a claim before filing suit. Worldwide Primates v.

    McGreal, 87 F.3d 1252, 1255 (11th Cir. 1996). An attorney may not merely rely on the

    conclusory representations of a client, even if the client is a long-time friend. Id. “[I]f



                                                 6
Case 6:17-cv-00983-GKS-GJK Document 114 Filed 02/05/19 Page 7 of 13 PageID 3530




    evidentiary support is not obtained after a reasonable opportunity for further investigation

    or discovery, the party has a duty under the rule not to persist with that contention.” Peer,

    606 F.3d at 1311 (quoting Fed. R. Civ. P. 11 advisory committee note of 1993). A claim is

    factually frivolous only when it is supported by no evidence or only by “patently frivolous”

    evidence. In re BankAtlantic Bancorp, Inc., 851 F. Supp. 2d 1299, 1317 (S.D. Fla. 2011).

           Defendants’ Frivolous Factual and Legal Claims

           In this case, it appears that defense counsel filed Defendants’ counterclaims [DE

    29] with nothing more than the Defendants’ assurances that Flogrown had defamed them.

    Had counsel attempted to interview any of the vendors to whom Flogrown allegedly

    defamed Defendants, as undersigned counsel did, he would have learned that Defendants’

    claims were fictitious. Flogrown gave Defendants adequate notice by letter that they must

    withdraw their counterclaims as long ago as March 21, 2018. See Baker v. Alderman, 158

    F.3d 516, 527 (11th Cir. 1998) (“An attorney or party should be given early notice by the

    party seeking sanctions . . . . [T]he notice need not be in writing and with the formality of

    pleadings . . . .”). Yet Defendants have not budged on their baseless counterclaims, despite

    their continued failure to produce any admissible evidence to support them. It is

    unreasonable for Defendants’ attorney not to have tried to verify Defendants’ claims before

    filing their defamation counterclaims since Defendants could not prevail at trial unless

    witnesses could be found to testify to having heard the alleged defamations. Cf. Hilton

    Hotels Corp. v. Banov, 899 F.2d 40, 43-44 (D.C. Cir. 1990).

           Even if defense counsel believed his clients’ claims of defamation, he should have

    been more skeptical after the depositions of his clients, Asher and Yeniset Torgeman,

    revealed that they had nothing but hearsay and speculation to offer. Nevertheless,




                                                 7
Case 6:17-cv-00983-GKS-GJK Document 114 Filed 02/05/19 Page 8 of 13 PageID 3531




    Defendants pressed for summary judgment [DE 60] on their counterclaims, but presented

    no affidavit, declaration, or deposition of anyone who had witnessed Flogrown defaming

    Defendants. Defendants’ motion for summary judgment mentioned nothing about

    Flogrown defaming Defendants to the vendors named in the counterclaims, but instead

    raised new allegations that Jesse Welch had defamed Defendants to his girlfriend, his aunt,

    and two of his employees by saying he thought Defendants were counterfeiting.

           That legal argument was frivolous because (1) Defendants have never pleaded that

    Welch committed defamation by telling his girlfriend, aunt, and employees that he thought

    Defendants were counterfeiting; the counterclaims only accused Flogrown of defaming

    Defendants to their vendors. [DE 29, ¶¶ 31, 32, 35-38]. See Gilmour v. Gates, McDonald

    & Co., 382 F.3d 1312, 1315 (11th Cir. 2004) (party may not amend its complaint through

    argument at summary judgment stage). (2) Welch’s statements that he thought Defendants

    were counterfeiting [DE 59, 185:11 to 186:10] are opinion, and therefore not defamatory.

    See Johnson v. Clark, 484 F. Supp. 2d 1242, 1249 (M.D. Fla. 2007) (holding statement

    prefaced with “I think” was obviously opinion); Turner v. Wells, 879 F.3d 1254, 1262 (11th

    Cir. 2018) (statements of pure opinion protected by First Amendment). (3) Welch’s

    girlfriend, aunt, and employees were not “third parties,” but were acting as agents of

    Flogrown. Cf. Am. Airlines Inc. v. Geddes, 960 So. 2d 830, 833 (Fla. 3d DCA 2007) (per

    curiam) (where a corporate defendant is accused of defamation, “statements made to

    corporate executive or managerial employees of that entity are, in effect, being made to the

    corporation itself, and thus lack the essential element of publication.”).

            In Defendants’ response [DE 65] to Flogrown’s motion for summary judgment

    [DE 57], Defendants argued that this Court should consider all of Defendants’ hearsay




                                                  8
Case 6:17-cv-00983-GKS-GJK Document 114 Filed 02/05/19 Page 9 of 13 PageID 3532




    evidence on summary judgment because it could all be reduced to admissible form by

    having the declarants testify at trial. [DE 65, pp. 14-15]. But as Flogrown pointed out in its

    reply [DE 70, pp. 1-4], Defendants provided no affidavit, declaration, or deposition from

    any potential witnesses who could attest to Flogrown’s alleged statements about

    Defendants. See North American Clearing, Inc. v. Brokerage Computer Sys., 666 F. Supp.

    2d 1299, 1311-12 (M.D. Fla. 2009) (hearsay declarant’s statement could not be considered

    in summary judgment where declarant had neither been deposed nor submitted an

    affidavit). Either Defendants had not thoroughly researched the law about the admissibility

    of hearsay evidence on summary judgment or Defendants had still failed to find any

    evidence supporting defamation by Flogrown and were attempting to cover up the fact.

           Defendants claimed [DE 65, p. 3, ¶ 4; p. 13] that Welch admitted in his deposition

    that he defamed Defendants to some of Defendants’ vendors and cited to Welch’s

    deposition [DE 59] at 185:11 to 186:20. Yet the cited pages contain no such admission by

    Welch, and Welch never stated anywhere in his deposition that he told any vendors that

    Dixie was counterfeiting. At that point, Defendants were misrepresenting the record in

    order to manufacture “evidence” out of thin air. A party that continues to press a claim

    despite the lack of evidentiary support should be subjected to sanctions. See Mendez-

    Aponte v. Bonilla, 645 F.3d 60, 68 (1st Cir. 2011) (Rule 11 sanctions appropriate where

    party’s opposition to summary judgment was based on speculation and conclusory

    allegations).

           Again, Defendants failed to provide the least scintilla of admissible evidence to

    support their counterclaims and also failed to research the law concerning what evidence

    would be admissible in support of their claims.




                                                  9
Case 6:17-cv-00983-GKS-GJK Document 114 Filed 02/05/19 Page 10 of 13 PageID 3533




             Thus, Defendants have presented claims that are factually frivolous because they

     are supported by no evidence or by “patently frivolous” evidence, such as inadmissible

     hearsay. See In re BankAtlantic Bancorp, Inc., 851 F. Supp. 2d at 1317. Because Rule 11

     applies to any “pleading, written motion, or other paper,” Defendants and their counsel

     should be sanctioned for continuing to push their frivolous factual and legal arguments in

     their counterclaims [DE 29], motion for summary judgment [DE 60, pp. 12-13], and in

     their response [DE 65, pp. 6-17] to Flogrown’s motion for summary judgment, while

     adducing no admissible evidence to support their claims.

             Such behavior continued on through trial and even afterwards, as Defendants

     continued to pursue their counterclaims despite the lack of evidence. Defendants never

     presented any admissible evidence supporting their original allegations that Flogrown had

     defamed Defendants to their vendors. Instead, they argued that Jesse Welch had defamed

     them in statements to his girlfriend, aunt, and employees – arguments that are legally

     groundless for reasons stated above. Furthermore, Defendants never moved to amend their

     counterclaims to align with the newly alleged set of facts. Even after the directed verdict

     against them, they filed a Motion for Relief From Judgment [DE 101], which echoed the

     same groundless arguments.5

             Sanctions

             Once a court determines that a Rule 11 violation has occurred, it must impose a

     sanction of some kind. Rafferty v. NYNEX Corp., 60 F.3d 844, 852 (D.C. Circ. 1995)

     (“[O]nce the district court finds that a pleading is not well grounded in fact, not warranted

     by existing law . . . or is interposed for any improper purpose, Rule 11 requires that


     5Plaintiff has added this paragraph to reflect the events that transpired since the service of this
     original motion, the body of which is attached hereto as Exhibit 4.


                                                        10
Case 6:17-cv-00983-GKS-GJK Document 114 Filed 02/05/19 Page 11 of 13 PageID 3534




     sanctions of some sort be imposed.”). Sanctions may be imposed against the offending

     party and/or its counsel for the purpose of deterrence, compensation, and punishment.

     Massengale v. Ray, 267 F.3d 1298, 1302 (11th Cir. 2001). Defendants’ actions have caused

     Flogrown and its counsel to engage in unnecessary litigation, not only to defend against

     frivolous counterclaims through the summary judgment process, but to research, write,

     serve, and file this Rule 11 motion.

            Merely granting summary judgment to Flogrown on Defendants’ counterclaims

     would not be a sufficient deterrent to Defendants’ behavior because that result is entirely

     warranted by the weakness of Defendants’ claims, even if there were no finding of

     misbehavior. Furthermore, Flogrown would receive no compensation for the attorney’s

     fees that it has expended in defending against these groundless claims. Defendants and

     their counsel are likely to repeat this brand of frivolous litigation if they are not punished

     monetarily. Therefore, in order to deter Defendants from future misconduct, to compensate

     Flogrown for financial expenditures related to defending these frivolous claims, and to

     punish Defendants’ for improper conduct, Flogrown asks this Court to award it all

     attorney’s fees connected with the defense of Defendants’ counterclaims and all attorney’s

     fees connected to the filing of this Rule 11 motion.

            WHEREFORE, because Defendants and their counsel filed counterclaims with no

     evidentiary support and continued to pursue them through the summary judgment stage of

     litigation despite the continued absence of evidentiary support, Flogrown asks this Court

     to find that Defendants and their counsel have violated Rule 11 and to award Flogrown all

     attorney’s fees related to the defense of Defendants’ counterclaims and the preparation of

     this motion and any other relief that this Court deems just and proper.




                                                  11
Case 6:17-cv-00983-GKS-GJK Document 114 Filed 02/05/19 Page 12 of 13 PageID 3535




                        CERTIFICATE UNDER LOCAL RULE 3.01(g)

            Under Rule 3.01(g), Local Rules of the Middle District of Florida, the undersigned

     certifies that he conferred with Coleman Watson, counsel for Defendants, on July 20, 2018,

     via email after the original Rule 11 Motion was served, again on January 25, 2019, via

     email before filing the instant motion, and once more on January 31, 2019, via telephone,

     wherein Mr. Watson indicated that the Defendants would oppose this motion.

                                          Respectfully submitted,

                                          By: /s/ Andrew S. Rapacke
                                          Attorney for Plaintiff
                                          THE RAPACKE LAW GROUP, P.A.
                                          Florida Bar No. 0116247
                                          1840 N. Pine Island Road
                                          Plantation, FL 33322
                                          Telephone: (954) 951-0154
                                          Facsimile: (954) 206-0484
                                          Email: andy@arapackelaw.com




                                                12
Case 6:17-cv-00983-GKS-GJK Document 114 Filed 02/05/19 Page 13 of 13 PageID 3536




            Dated February 5, 2019.

                                          Respectfully submitted,

                                   By: /s/ Andrew S. Rapacke
                                   Andrew S. Rapacke
                                   Attorney for Plaintiff
                                   THE RAPACKE LAW GROUP, P.A.
                                   Florida Bar No. 0116247
                                   1840 N. Pine Island Road
                                   Plantation, FL 33322
                                   Telephone: (954) 951-0154
                                   Facsimile: (954) 206-0484
                                   Email: andy@arapackelaw.com




                                   CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on July 6, 2018, under Federal Rule of Civil Procedure

     11, the foregoing was served on opposing counsel listed below, and that on February 5,

     2019, under Federal Rule of Civil Procedure 5, the foregoing motion was filed with the

     Clerk of the Court by using the CM/ECF system, which will send an electronic notice to

     the following lead counsel of record in this proceeding:

            Coleman W. Watson
            Watson LLP
            189 S. Orange Avenue, Suite 810
            Orlando, FL 32801



                   By: /s/ Andrew S. Rapacke
                   Florida Bar No. 0116247




                                                 13
